                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


VELMA TREJO,                                  §
                                              §
                 Plaintiff,                   §                SA-19-CV-00180-FB
                                              §
vs.                                           §
                                              §
ALLSTATE FIRE AND CASUALTY                    §
INSURANCE COMPANY, TONJA                      §
HESS,                                         §
                                              §
                 Defendants.                  §

                  ORDER RETURNING CASE TO DISTRICT COURT

       On this day, the undersigned issued a Report and Recommendation recommending the

Court grant Plaintiff’s motion to remand. Accordingly, all matters referred to the Magistrate

Judge have been considered and acted upon.

       IT IS THEREFORE ORDERED that the above-entitled and numbered case is

RETURNED to the District Court for all purposes.

       SIGNED this 19th day of September, 2019.




                                   ELIZABETH S. ("BETSY") CHESTNEY
                                   UNITED STATES MAGISTRATE JUDGE
